Citation Nr: 9920496	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  95-13 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
with history of heart attack.

2.  Entitlement to a compensable evaluation for ventricular 
extrasystole.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel



INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1949.  This appeal arises from a December 1994 rating 
decision of the Department of Veterans Affairs (VA), New 
Orleans, Louisiana, regional office (RO).  

In May 1997, the Board of Veterans' Appeals (Board) remanded 
the case for additional development.  Subsequently, an August 
1998 rating action continued the prior denials.


FINDINGS OF FACT

1.  A heart disorder was not noted during service, the 
objective medical evidence does not demonstrate heart 
pathology until more than two decades following service, and 
there is no competent objective evidence of a link between 
the currently diagnosed cardiac pathology and the veteran's 
period of service or his service connected ventricular 
extrasystole.  

2.  The veteran has not met the initial burden of presenting 
evidence to justify a belief by a fair and impartial 
individual that his claim of service connection for a heart 
disorder is plausible.  

3.  VA has no statutory duty to assist a veteran in the 
development of facts pertinent to a claim that is shown to be 
not well grounded.

4.  The veteran's service connected ventricular extrasystole 
is of no consequence to his current heart disability picture.  





CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well grounded 
claim of service connection for a heart disorder.  
38 U.S.C.A. § 5107 (West 1991).  

2.  The criteria for a compensable evaluation for ventricular 
extrasystole have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, Diagnostic Code 7010 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Heart Disorder

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  Disability which is proximately 
due to or the result of a service connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310(a) (1998).

The threshold question to be answered is whether the veteran 
has presented evidence of well-grounded claims, that is, ones 
which are plausible.  If he has not presented a well-grounded 
claim, his appeal must fail and there is no duty to assist 
him further in the development of his claim because such 
additional development would be futile.  38 U.S.C.A. § 
5107(a) (West 1991).  A well grounded claim has been defined 
as a "plausible claim, one that is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990). 

"Although the claim need not be conclusive, the statute 
[§ 5107] provides that [the claim] must be accompanied by 
evidence" to be considered well-grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In order for a claim 
for service connection to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  Alternatively, the third Caluza element can be 
satisfied under 38 CFR 3.303(b) (1998) by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

After reviewing the evidentiary record concerning the issue 
of service connection for a heart disorder, the Board 
concludes that the veteran's claim for service connection for 
that condition is not well grounded.

The service medical records showed the presence of 
ventricular extrasystole.  Follow-up testing, including 
electrocardiogram (EKG) and chest X-ray in January 1949, 
found no evidence of active myocardial disease.  

The veteran has contended that he experienced a mild heart 
attack in 1950, however no objective evidence has confirmed 
that event.  EKG in July 1973 showed sinus bradycardia with 
minimal nonspecific T-wave changes present.  On VA 
examination in July 1973, the veteran reported a history of 
heart attack in 1950.  No irregularities were noted on 
examination.  The impression was arteriosclerotic heart 
disease with history of myocardial infarction with minimal 
residual symptoms.  EKG in November 1977 was interpreted as 
abnormal as there was evidence of some inferior ischemia, 
possible old anterior infarct.  

On VA examination in November 1978, the veteran reported that 
he had had a heart attack in 1949, and stated that he often 
felt his heart racing.  Examination showed good heart sounds, 
with regular rhythm and no murmurs audible.  The impression 
was history of arteriosclerotic heart disease and "heart 
attack."  Findings were insufficient to diagnose heart 
disease.  EKG was compatible with left ventricular 
hypertrophy.

In early 1981, the veteran was seen with atrial fibrillation 
with rapid ventricular response.  Arteriosclerotic heart 
disease was also noted.  A private health care provider's 
statement dated in September 1991 indicated that the veteran 
had a prosthetic heart valve and was taking Coumadin.  A 
February 1992 VA hospitalization report indicated that the 
veteran had a history of atrial fibrillation, history of 
congestive heart failure, history of coronary artery disease 
with stable angina, and a history of myocardial infarction in 
August 1991.  

A VA cardiology examination was conducted in March 1998.  The 
examiner thoroughly reviewed the claims folder and examined 
the veteran.  The veteran was noted to be a very poor 
historian, but reported heart failure in 1981.  He stated 
that he had been short of breath for the past six months.  On 
examination, the heart displayed an irregular rhythm 
suggesting atrial fibrillation.  There were sounds of a 
mechanical heart valve.  The diagnoses were coronary artery 
disease, history of myocardial infarction, cardiomegaly, 
status post mechanical heart valve surgery in 1991; chronic 
atrial fibrillation.  Echo report showed mitral valve 
prosthesis, cardiomegaly atrial fibrillation, tricuspid 
regurgitation.  The service connected extrasystole was 
specifically noted to be of no consequence.

Heart pathology was first objectively shown more than twenty 
years following service.  The objective evidence does not 
show a link between the currently diagnosed heart pathology 
and the service connected extra systole.  The veteran's lay 
statements to the effect that he had a "heart attack" in 
1949 or 1950 are not supported by objective medical evidence 
and are not competent evidence to support a finding on a 
medical question requiring special experience or special 
knowledge.  His own statements as to medical diagnoses are 
not competent to render his claim well-grounded.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In the absence of 
objective medical evidence to support the veteran's 
contentions, his claim is not well grounded.

The medical evidence in this case does not provide a basis 
upon which to conclude that the veteran's chronic heart 
pathology originated during or resulted from active service, 
or that his current heart pathology is related to his service 
connected ventricular extrasystole.  Based upon the 
foregoing, the Board concludes that he has failed to meet his 
initial burden of presenting evidence that his claim for 
service connection for a heart disability is plausible or 
otherwise well-grounded.  See Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  Under these circumstances, the claim is 
denied.  Edenfield v. Brown, 8 Vet. App. 384 (1995) (en 
banc).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  The Board notes that 
the RO attempted to obtain old medical records identified by 
the veteran, however they proved to be unavailable.  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).

The Board has noted the accredited representative's argument 
that certain provisions of M21-1 are the equivalent of VA 
regulations and are applicable to the duty to assist when a 
claim is not well grounded.  However, the Board notes that a 
recent decision of the United States Court of Appeals for 
Veterans Affairs (Court) determined that the cited provisions 
were not substantive but merely interpretive rules.  Morton 
v. West, No. 96-1517 (U.S. Vet. App. July 14, 1999).

Compensable Rating for Ventricular Extrasystole

The veteran's claim for an increased evaluation is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a)(West 
1991).  That is, he has presented a claim which is plausible. 
All relevant facts have been properly developed and no 
further assistance is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

The service medical records show a diagnosis of ventricular 
extrasystole without evidence of active myocardial disease 
diagnosed in January 1949.  Service connection was granted in 
November 1950 for ventricular extrasystole without evidence 
of active myocardial disease.  A noncompensable evaluation 
was assigned from September 1950.  The noncompensable 
evaluation for ventricular extrasystole has been continued in 
subsequent rating decisions.  The veteran contends that he is 
entitled to a compensable evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  A 10 percent evaluation under 
Diagnostic Code 7010 contemplates permanent atrial 
fibrillation or one to four episodes per year of paroxysmal 
atrial fibrillation or other supraventricular tachycardia 
documented by ECG or Holter monitor.  38 C.F.R. Part 4, 
Diagnostic Code 7010 (1998). 

A VA cardiology examination was conducted in March 1998.  The 
examiner thoroughly reviewed the claims folder and examined 
the veteran.  The veteran stated that he had been short of 
breath for the past six months.  On examination, the heart 
displayed an irregular rhythm suggesting atrial fibrillation.  
There were sounds of a mechanical heart valve.  The diagnoses 
were coronary artery disease, history of myocardial 
infarction, cardiomegaly, status post mechanical heart valve 
surgery in 1991; chronic atrial fibrillation.  Echo report 
showed mitral valve prosthesis, cardiomegaly atrial 
fibrillation, tricuspid regurgitation.  The service connected 
extrasystole was specifically noted to be of no consequence.

The Board notes that the veteran's service connected 
ventricular extrasystole, while present, has been noted to be 
of no consequence to his heart disability.  While the veteran 
does manifest atrial fibrillation, this has been 
unequivocally disassociated from his service connected 
disability, and thus may not be the basis of a compensable 
evaluation.  There is simply no competent medical evidence of 
record that the service connected ventricular extrasystole 
causes any level of disability, thus there is no basis for a 
compensable evaluation.  The facts in this case do not raise 
a reasonable doubt which could be resolved in the veteran's 
favor.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 
(1998).

In this regard, the Board is aware that the regulations 
pertaining to diseases of the heart were changed effective 
January 12, 1998.  However, given the medical findings in 
this case that the service connected disability is of no 
consequence, the veteran would not be entitled to a 
compensable evaluation under the previous version of the 
heart regulations, which required evidence of infrequent 
attacks of paroxysmal tachycardia.  See 38 C.F.R. Part 4, 
Diagnostic Code 7010 (1997).  


ORDER

Service connection for a heart disorder, with history of 
heart attack, is denied.

A compensable evaluation for ventricular extrasystole is 
denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

